Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 2, 2015

                                     No. 04-15-00393-CV

             IN THE INTEREST OF B.M.D.B., J.J.B.JR., K.M.B., AND V.D.C,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01408
                          Honorable Richard Garcia, Judge Presiding


                                        ORDER
       Appellee’s brief in this accelerated appeal was due September 2, 2015. Appellee has filed
a motion for extension of time requesting an additional twenty days to file a brief. We grant the
motion and order appellee’s brief filed by September 22, 2015.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court